MEMORANDUM **
Antolin Andrews, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
Dismissal was proper because Andrews’ amended complaint failed to affirmatively link any actions of the named defendant to the alleged constitutional deprivations. See Ortez v. Washington County, 88 F.3d 804, 809 (9th Cir.1996). Moreover the complaint did not comply with the district court’s previous order requiring amendment pursuant to Fed.R.Civ.P. 8. The order warned Andrews that failure to comply could lead to dismissal with prejudice, and provided him with thirty days to file an amended complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1261-62 (9th Cir.1992).
Under these circumstances, the district court did not abuse its discretion by dismissing Andrews’ action without further leave to amend. See Yourish v. Cal. Amplifier, 191 F.3d 983, 990 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.